Exhibit 10(b)
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF JUNE 28, 2008)
     1. Restricted Stock Unit Award — Terms and Conditions. Under and subject to
the provisions of the Harris Corporation 2005 Equity Incentive Plan (as amended
from time to time, the “Plan”) and upon the terms and conditions set forth
herein (these “Terms and Conditions”), Harris Corporation (the “Corporation”)
has granted to the employee receiving these Terms and Conditions (the
“Employee”) a Restricted Stock Unit Award (the “Award”) of such number of
restricted stock units as set forth in the Award Letter (as defined below) from
the Corporation to the Employee (such units, as may be adjusted in accordance
with Section 1(c) of these Terms and Conditions, the “Restricted Units”). At all
times, each Restricted Unit shall be equal in value to one share of common
stock, $1.00 par value per share (the “Common Stock”), of the Corporation (a
“Share”). Such Award is subject to the following Terms and Conditions (these
Terms and Conditions, together with the Corporation’s letter to the Employee
specifying the Restricted Units subject to the Award, the Restriction Period,
the form of payment of the Award and certain other terms (the “Award Letter”),
are referred to as the “Agreement”).
          (a) Restriction Period. For purposes of this Agreement, the
Restriction Period is the period beginning on the grant date and ending as set
forth in the Award Letter (the “Restriction Period”). The Board Committee may,
in accordance with the Plan and to the extent permitted by Section 409A of the
Code (if applicable), accelerate the expiration of the Restriction Period as to
some or all of the Restricted Units at any time.
          (b) Payout of Award. Provided the Award has not previously been
forfeited, as soon as administratively practicable following the expiration of
the Restriction Period, but in no event later than sixty (60) days following the
expiration of the Restriction Period, (i) if the Award Letter specifies that the
Restricted Units are to be paid in Shares, the Corporation shall issue to the
Employee in a single payment the number of Shares underlying the Restricted
Units as of the date of the expiration of the Restriction Period; or (ii) if the
Award Letter specifies that the Restricted Units are to be paid in cash, the
Corporation shall pay to the Employee a single lump sum cash payment equal to
the Fair Market Value (as defined in the Plan) of the number of Shares
underlying the Restricted Units as of the date of the expiration of the
Restriction Period. If the Award is to be paid in Shares, upon payout the
Corporation shall at its option, cause such Shares as to which the Employee is
entitled pursuant hereto: (i) to be released without restriction on transfer by
delivery to the custody of the Employee of a stock certificate in the name of
the Employee or his or her designee, or (ii) to be credited without restriction
on transfer to a book-entry account for the benefit of the Employee or his or
her designee maintained by the Corporation’s stock transfer agent or its
designee.
          (c) Rights During Restriction Period. During the Restriction Period,
the Employee shall not have any rights as a shareholder with respect to the
Shares underlying the Restricted Units. During the Restriction Period, if any
dividends or other distributions are paid in cash to holders of Common Stock,
the Employee shall be entitled to receive dividend equivalents, in cash, paid
with respect to the number of Shares underlying the Restricted Units.

1



--------------------------------------------------------------------------------



 



Such dividend equivalents will be paid to the Employee as soon as is practicable
following payment of the dividend or other distribution to holders of Common
Stock, but no later than the end of the calendar year in which the corresponding
actual cash dividends or other distributions are paid to holders of Common
Stock. If any such dividend or other distribution is paid in securities of the
Corporation (including Shares), such dividend equivalents in respect of such
securities relating to the Restricted Units shall be subject to the same
restrictions and conditions as the Restricted Units in respect of which such
dividend or distribution in the form of securities was made and shall be paid to
the Employee in the manner and at the time the Restricted Units are paid. If the
number of outstanding shares of Common Stock is changed as a result of a stock
dividend, stock split or the like, without additional consideration to the
Corporation, the Restricted Units subject to this Award shall be adjusted to
correspond to the change in the Corporation’s outstanding shares of Common
Stock. If the Award Letter specifies that the Restricted Units are to be paid in
Shares, upon the expiration of the Restriction Period and payout of the Award,
the Employee may exercise voting rights and shall be entitled to receive
dividends and other distributions with respect to the number of Shares to which
the Employee is entitled pursuant hereto.
     2. Prohibition Against Transfer. Until the expiration of the Restriction
Period and payout of the Award, the Award, the Restricted Units subject to the
Award, any interest in the Shares (in the case of a payout to be made in Shares
as specified in the Award Letter) or cash to be paid, as applicable, related
thereto, and the rights granted under these Terms and Conditions and the
Agreement are not transferable except to family members or trusts by will or by
the laws of descent and distribution, provided that the Award, the Restricted
Units subject to the Award, and any interest in the Shares or cash to be paid,
as applicable, related thereto may not be so transferred to family members or
trusts except as permitted by applicable law or regulations. Without limiting
the generality of the foregoing, except as aforesaid, until the expiration of
the Restriction Period and payout of the Award, the Award, the Restricted Units
subject to the Award, and any interest in the Shares (in the case of a payout to
be made in Shares as specified in the Award Letter) or cash to be paid, as
applicable, related thereto may not be sold, exchanged, assigned, transferred,
pledged, hypothecated, encumbered or otherwise disposed of, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment, charge, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.
     3. Forfeiture; Termination of Employment.
          (a) Except in the event of the permanent disability (as determined by
the Corporation) of the Employee covered in Section 3(b) herein, death of the
Employee covered in Section 3(c) herein, or Change of Control covered in
Section 4 herein, or as otherwise provided in the Award Letter, if the Employee
ceases to be an employee of the Corporation prior to the expiration of the
Restriction Period:
               (i) for any reason other than (x) retirement after age 55 with
ten or more years of full-time service or (y) involuntary termination by the
Corporation other than for Misconduct, all Restricted Units subject to the Award
shall be automatically forfeited upon such termination of employment; or

2



--------------------------------------------------------------------------------



 



          (ii) due to retirement after age 55 with ten or more years of
full-time service, the Employee shall be entitled to receive a payout in respect
of, and be fully vested in, the number of Restricted Units subject to the Award,
if any, as determined in the sole and absolute discretion of the Board of
Directors or the Board Committee or the Corporation’s Chief Executive Officer
and the remaining payout and Restricted Units subject to the Award shall be
automatically forfeited as of the date of the retirement; provided that if the
Employee is subject to Section 16 of the Securities Exchange Act of 1934, such
determination as to vesting may not be made by the Chief Executive Officer. The
Restricted Units that are determined to be vested pursuant to the provisions of
this Section 3(a)(ii), if any, shall continue to be subject to the Restriction
Period until the expiration thereof, at which time payout of the Restricted
Units shall be made in the form and at the time specified in Section 1(b) (or,
in the event that subsequent to the Employee’s retirement after age 55 with ten
or more years of full-time service, the Restriction Period expires pursuant to
Section 3(c) due to the Employee’s death, in the form and at the time specified
in Section 3(c)); or
          (iii) due to involuntary termination of employment of the Employee by
the Corporation other than for Misconduct, all Restricted Units subject to the
Award shall be automatically forfeited upon such termination of employment
unless all or a portion of such Restricted Units are determined to be vested in
the sole and absolute discretion of the Board of Directors or the Board
Committee or the Corporation’s Chief Executive Officer; provided that if the
Employee is subject to Section 16 of the Securities Exchange Act of 1934, such
determination as to vesting may not be made by the Chief Executive Officer.
“Misconduct” shall mean deliberate, willful or gross misconduct as determined by
the Corporation. The Restricted Units that are determined to be vested pursuant
to the provisions of this Section 3(a)(iii), if any, shall continue to be
subject to the Restriction Period until the expiration thereof, at which time
payout of the Restricted Units shall be made in the form and at the time
specified in Section 1(b) (or, in the event that subsequent to the involuntary
termination of employment of the Employee by the Corporation other than for
Misconduct, the Restriction Period expires pursuant to Section 3(c) due to the
Employee’s death, in the form and at the time specified in Section 3(c)).
          (b) If the Employee ceases to be an employee of the Corporation prior
to the expiration of the Restriction Period due to permanent disability (as
determined by the Corporation), the Employee shall be entitled to receive a
payout in respect of, and be fully vested in, the total number of Restricted
Units subject to the Award. The Restricted Units that become vested pursuant to
the provisions of this Section 3(b) shall continue to be subject to the
Restriction Period until the expiration thereof, at which time payout of the
Restricted Units shall be made in the form and at the time specified in Section
1(b) (or, in the event that subsequent to the Employee’s cessation of employment
due to permanent disability, the Restriction Period expires pursuant to Section
3(c) due to the Employee’s death, in the form and at the time specified in
Section 3(c)).
          (c) If the Employee ceases to be an employee of the Corporation prior
to the expiration of the Restriction Period due to death, the Employee’s heir or
beneficiaries, as applicable, shall be entitled to receive a payout in respect
of, and be fully vested in, the total number of Restricted Units subject to the
Award. In such case, or if the Employee dies

3



--------------------------------------------------------------------------------



 



subsequent to his retirement after age 55 with ten or more years of full-time
service, involuntary termination by the Corporation other than for Misconduct or
cessation of employment due to permanent disability, the Restriction Period
shall immediately expire and the Restricted Units subject to the Award as of the
date of the Employee’s death, if any, shall be paid in the form specified in
Section 1(b) within sixty (60) days following the date of the Employee’s death.
     4. Change of Control. Upon a Change of Control as defined in Section 11.1
of the Plan that qualifies as a “change in control event” within the meaning of
Treasury Regulation §1.409A-3(i)(5), the Restriction Period shall immediately
expire and the Restricted Units subject to the Award shall be paid in the form
specified in Section 1(b) as soon as administratively practicable, but in no
event later than sixty (60) days following such Change of Control. In the event
of a Change of Control that does not qualify as a “change in control event”
within the meaning of Treasury Regulation §1.409A-3(i)(5), then the Employee
shall be entitled to receive a payout in respect of, and be fully vested in, the
total number of Restricted Units subject to the Award; provided, however, that
such Restricted Units shall continue to be subject to the Restriction Period
until the expiration thereof, at which time payout of the Restricted Units shall
be made in the form and at the time specified in Section 1(b) or 3(c), as
applicable.
     5. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 9 of this Agreement, may not
be amended without the written consent of both the Corporation and the Employee.
The Agreement shall not in any way interfere with or limit the right of the
Corporation to terminate the Employee’s employment or service with the
Corporation at any time, and no contract or right of employment shall be implied
by these Terms and Conditions and the Agreement of which they form a part. For
purposes of these Terms and Conditions and the Agreement, (a) employment by the
Corporation, any Subsidiary or a successor to the Corporation shall be
considered employment by the Corporation and (b) references to “termination of
employment,” “cessation of employment,” “ceases to be employed,” “ceases to be
an Employee” or similar phrases shall mean the last day actually worked (as
determined by the Corporation), and shall not include any notice period or any
period of severance or separation pay or pay continuation (whether required by
law or custom or otherwise provided) following the last day actually worked. If
the Award is assumed or a new award is substituted therefor in any corporate
reorganization (including, but not limited to, any transaction of the type
referred to in Section 424(a) of the Code), employment by such assuming or
substituting corporation or by a parent corporation or subsidiary thereof shall
be considered for all purposes of the Award to be employment by the Corporation.
     6. Securities Law Requirements. If the Award Letter specifies that the
Restricted Units are to be paid in Shares, the Corporation shall not be required
to issue Shares pursuant to the Award, to the extent required, unless and until
(a) such Shares have been duly listed upon each stock exchange on which the
Corporation’s Common Stock is then registered; and (b) a registration statement
under the Securities Act of 1933 with respect to such Shares is then effective.
     7. Board Committee Administration. The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these

4



--------------------------------------------------------------------------------



 



Terms and Conditions and the Agreement and the Plan, to establish, amend and
rescind rules and regulations relating to the Plan, and to make all other
determinations in the judgment of the Board Committee necessary or desirable for
the administration of the Plan. The Board Committee may correct any defect or
supply any omission or reconcile any inconsistency in these Terms and Conditions
and the Agreement in the manner and to the extent it shall deem expedient to
carry the Plan into effect, and it shall be the sole and final judge of such
expediency.
     8. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.
     9. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Employee). Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with the Agreement is guaranteed, and the Employee
solely shall be responsible for any taxes, penalties or interest imposed on the
Employee in connection with the Agreement. Reference to Section 409A of the Code
will also include any regulations, or any other guidance, promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service.

5